TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00494-CR


                                  Ex parte Randle Jackson III



                  FROM THE 27TH DISTRICT COURT OF BELL COUNTY
             NO. 78084, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING


                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant Randle Jackson III seeks to appeal the trial court’s denial of his

application for writ of habeas corpus for reduction of bail under Article 17.151 of the Texas

Code of Criminal Procedure. See Tex. Code Crim. Proc. art. 17.151, § 1. The clerk’s record

contains a trial-court certification reflecting that “there is no order upon which an appeal may be

taken.” However, it is unclear from the record whether Jackson has a right of appeal.

               The record before us reflects that Jackson filed a pro se motion to reduce bond on

November 9, 2017, seeking a reduction of allegedly excessive bail. He also filed a pro se

application for writ of habeas corpus on April 30, 2018, seeking relief under Article 17.151.

Jackson contended in that application that the State was not ready for trial within 90 days, and

thus, the trial court should either release him on a personal bond or reduce his bail amount to an

amount that he “‘can make in order to effectuate release.’” Ex parte Gill, 413 S.W.3d 425,
428-29 (Tex. Crim. App. 2013) (quoting Rowe v. State, 853 S.W.2d 581, 582 n.1 (Tex. Crim.

App. 1993) and applying Article 17.151).

               On July 17, 2018, it appears from the docket sheet that the trial court conducted a

bond hearing at which Jackson argued that the State was not ready in 90 days. 1 The docket sheet

further states “17.151 motion denied — bond reduced to 100,000.” From the record, it is unclear

whether the trial court ruled on Jackson’s pro se motion to reduce bond, which is not an

appealable order, or Jackson’s application for writ of habeas corpus, which is an appealable

order. Compare Ragston v. State, 424 S.W.3d 49, 50 (Tex. Crim. App. 2014) (holding courts of

appeals do not have jurisdiction to consider interlocutory appeals of denials of pretrial motions

for bond reduction) with e.g., Ex parte Gill, 413 S.W.3d at 426 (considering appeal from denial

of application for writ of habeas corpus under Article 17.151). However, we observe that the

Article 17.151 claim was raised only in Jackson’s application for writ of habeas corpus, not in

his motion to reduce bond. Therefore, based on the record before this Court, it appears that the

trial court’s certification signed on July 24, 2018, may be incorrect.          See Dears v. State,

154 S.W.3d 610, 614 (Tex. Crim. App. 2005) (explaining that when determining whether

appellant has right to appeal, appellate courts examine trial court’s certification for defectiveness,

defined as certification that is “correct in form but which, when compared to the record before

the court, proves to be inaccurate”).

               Accordingly, we abate this cause and remand it to the trial court for entry of the

appropriate signed order on either Jackson’s motion to reduce bond or his pretrial application for

writ of habeas corpus. See Tex. R. App. P. 44.4(b) (requiring appellate court to direct trial court


1
  On July 11, 2018, the trial court considered Jackson’s motion for self-representation and his
appointed counsel’s motion to withdraw and ordered that Jackson would be allowed to represent
himself with stand-by counsel to be appointed. At the time of the hearing, Jackson represented
himself pro se.

                                                  2
to correct remediable error that prevents proper presentation of appeal). Once entered, the signed

order and the appropriate trial court certification of appellant’s right to appeal shall be included

in a supplemental clerk’s record and filed with this Court no later than October 22, 2018. See

Tex. R. App. P. 25.2(a)(2) (requiring trial court to enter certification of defendant’s right of

appeal “each time it enters a judgment of guilt or other appealable order”), (d) (requiring record

to include certification).

                It is so ordered September 21, 2018.



Before Justices Goodwin, Field, and Bourland

Abated and Remanded

Filed: September 21, 2018

Do Not Publish




                                                 3